EU-Cameroon forest law agreement - EU-Republic of Congo forest law agreement - FLEGT voluntary partnership agreements (debate)
The next item is the joint debate - Forest law (Cameroon, Republic of Congo)
EU-Cameroon forest law agreement
Recommendation by Yannick Jadot, on behalf of the Committee on International Trade
Recommendation on the draft Council decision on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Cameroon on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT)
[12796/2010 - C7-0339/2010 - 2010/0217(NLE)]
EU-Republic of Congo forest law agreement
Recommendation by Yannick Jadot, on behalf of the Committee on International Trade
Recommendation on the draft Council decision on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of Congo on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT)
[10028/2010 - C7-0170/2010 - 2010/0062(NLE)]
Oral question to the Commission on FLEGT voluntary partnership agreements with Congo and Cameroon and other planned VPAs, by Yannick Jadot, Catherine Bearder, David Martin, Joe Higgins, Daniel Caspary - B7-0802/2010) on behalf of
the Group of the Greens/European Free Alliance
the Group of the Alliance of Liberals and Democrats for Europe
the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament
the Confederal Group of the European United Left - Nordic Green Left
the Group of the European People's Party (Christian Democrats)
Madam President, Commissioner, ladies and gentlemen, I would like, at this early stage, to express my thanks to all my fellow Members for the work that we have carried out together on this issue, which has enabled all the political groups in this Parliament to reach a common position and has allowed them to table an oral question and to draw up a resolution to accompany the voluntary partnership agreements.
The subject is an important one. As you all know, the forest is receding. Every two seconds, across the world, the equivalent of a football pitch is destroyed; within a year, an area the size of Greece is deforested. Clearly, this is a tragic situation. It is tragic from the point of view of diversity: a few thousand plant and animal species are threatened, and the forests which are most affected - tropical forests - contain half of the world's biodiversity. It is obviously tragic, too, from the point of view of climate change: deforestation is responsible for 20% of greenhouse gas emissions. Finally, deforestation puts some hundreds of millions of people in danger - people who either live in the forests or live off them.
Forest exploitation and the forestry industry are among the principal causes of deforestation, particularly in the area on which we are focusing today: the Congo basin. It is estimated that 20 to 40% of the timber felled and exchanged in the world is illegal timber. The issue that we are raising today is therefore obviously a crucial one.
These voluntary partnership agreements have been approved in the context of the approval procedure within the Committee on International Trade. Thanks to the Treaty of Lisbon, this procedure allows the European Parliament to express its view. At the same time, however, it can only say yes or no. Hence, this debate is extremely important because it allows us to go into more detail, and it allows you, Commissioner, as a representative of the Commission, to respond to the questions that Parliament is putting to you.
These agreements are important; they allow us to ensure the traceability of timber. They also put in place independent verification procedures, and supplement forest policies and governance in the countries concerned. Today, we are talking about the Republic of the Congo and Cameroon.
However, I would like to make an initial point before going into these agreements and Parliament's questions: we really must differentiate between legal timber and sustainable timber. Obviously, we are dealing with the legality of timber here, but legal timber does not necessarily mean sustainable forest exploitation.
Therefore, the first general question that I would ask the Commission is: how will the Commission act to ensure overall consistency on the issue of forests - 2011 is the International Year of Forests - while taking account of what was said in Nagoya and what was decided in Cancún, in particular, on the REDD+ mechanism, and taking account too of the trade agreements that have been negotiated, which are sometimes responsible for deforestation through liberalising trade in timber?
Next, we are still waiting for an answer from the European Commission on the question of biofuels and indirect changes in land use. As you know, Parliament has asked you to integrate these issues into the criteria for evaluating the sustainability of biofuels.
More specifically, concerning the voluntary partnership agreements, there are many positive elements: we greatly appreciated the negotiation efforts and, in particular, the involvement of members of civil society in Cameroon and the Republic of the Congo. We know that it is not easy and, from this point of view, these voluntary partnership agreements seemed to be a success.
As I was saying just now, however, a number of questions and requests remain. Commissioner, are you ready to come, for example, every six months, or six months after the signing of an agreement, to update us on the implementation of the agreement? I ask because it is clear that the negotiation and the implementation of the agreement may be of a very different quality. We would therefore like you to come and tell us if the parties concerned, in particular, the members of civil society, continue to be involved in its implementation. In countries in which it is still not easy to complain, particularly when corruption exists, have complaint mechanisms been provided for - in particular, independent ones - so that these members of civil society can complain about poor implementation and report that they are no longer being listened to? In the same way, we would like you to regularly report on the impacts of the implementation of these agreements, so that you can tell us where we have got to with them, both in terms of the overall consistency of the Commission's actions on forests, and in terms of their specific implementation on the issue of the legality of timber.
Lastly, a final point: you claim that there is no budget in these agreements. Yet we will obviously need budgets to support these policies, so can you clarify the budgetary issue in relation to these voluntary partnership agreements?
author. - Madam President, the tropical rainforests in Cameroon and the Congo are precious and we must welcome this voluntary agreement to address the sustainability of the harvesting of the timber that they contain.
The forests belong not only to the people of these countries but they are part of the ecosystem of the planet, they are key to the life-sustaining systems and they contain billions of tonnes of carbon.
Halting deforestation is one of the ways that we should be tackling climate change, and governments around the globe have been trying to do this for years. These two countries should be congratulated for their courage and foresight in signing up to these voluntary agreements with the EU.
However, regulating and enforcing these agreements will prove a challenge. Heaven knows, building in sustainable management of our own continent's resources is hard enough. But the will is there and for that we should be very pleased. Careful management can bring down illegal and unsustainably imported timber.
At the moment, the amount of timber that is illegally harvested and imported into the EU constitutes almost one fifth of the timber products on our markets, despite Parliament and others trying to tackle this. Enforcement will be made easier with the involvement of local people and civil society in these countries, and we must ensure that their right to be heard and involved is maintained and listened to. After all, they have the most to lose if their forests are removed.
The widespread removal of tropical timber is driven by an insatiable appetite for products to grace our homes. We should value this resource better and take greater care of the resource that not only sustains a whole host of plant and animal species but is slow growing and takes many years to reach maturity.
We must take care not to undermine our own efforts to fight deforestation and climate change by simultaneously providing the largest market for illegal timber products in the world.
The result of these agreements may mean that tropical timber reaches a higher price, and that is something that we should not object to. It is not only a limited resource, but it is the only thing that local people have to sell. They know the true value of their resource and with this agreement, so will we.
These people are our eyes and ears in the forest and we need their help to enforce the agreements. They need us to support their ability to voice any concerns. These agreements are a two-way process and we look to you, Commissioner, to be able to enforce it.
The VPAs (Voluntary Partnership Agreements) are good for the planet, good for our partner countries and good for the EU. We must ensure that the agreements work and that any breaches are monitored and addressed. Then we must look to other countries in Africa, Asia and South America to sign up to similar agreements as soon as possible and I look forward to working with you and the Commission to achieve this.
author. - Madam President, let me begin by thanking Yannick Jadot for his exemplary cooperation with his shadows. We all worked extremely well on this report and I am delighted - as he has said - that we managed to reach a broad consensus.
The agreements with Congo and Cameroon, taken together with Ghana, means that some of Africa's most vulnerable forests are now covered by Voluntary Partnership Agreements. The existence of these agreements, as the two previous speakers have said, is to be warmly welcomed. They provide a mechanism for tackling the massive illegal trade in timber. They provide an opportunity for the better management of a vital natural resource and, hopefully, they will bring greater transparency and help us tackle corruption in the forest sector, which, unfortunately in Africa, is endemic at the moment.
But, while welcoming these agreements, I nevertheless share with the rapporteur a number of concerns. I would just like to express three this evening.
First and foremost, the danger - it is not the intention, but there is a danger - of agreeing such a framework is that it is seen as providing a framework for large-scale exploitation of our forests, leading to the opposite of the purpose of the agreement, namely, further degradation and further deforestation, thus contributing to the very destruction of the global environment we are trying to avoid. What we want is an agreement that contributes to the conservation and sustainable management of our biodiversity resources. I agree with the rapporteur that this means that the Commission has to constantly monitor the situation and report back regularly on how the agreement is progressing.
Secondly, indigenous people, who are so often the victims of environmental exploitation, should benefit from this agreement. The promise in the Voluntary Partnership Agreement by the Congolese Government to promote a law ensuring that the rights of indigenous people are promoted and respected must be delivered upon. Again, I urge the Commission, in their contact with the government, to continually press for the delivery of this promise until it is there on the statute book in the Congo.
Thirdly, we must ensure - and I agree with Catherine Bearder who mentioned this - that appropriate funds are available to properly implement this agreement. No matter how good an agreement is on paper, without the resources to carry it out, it is a meaningless piece of paper. As has been indicated, there are no financial packages attached to the agreement itself. It is up to us - both the Commission to propose, and Parliament and Council to put into the budget appropriate budgetary facilities - to make this agreement work. That means we need to have money to verify the legality of timber coming into the European Union, we need money to train, equip and give the technical expertise to those operating in the African countries we have VPAs with, and we also need resources to carry out the monitoring that I have already mentioned.
So we need to make sure, in the coming months, that we deliver the financial framework to make a success of these agreements. I repeat that these are good agreements but, like all agreements, they will depend on the goodwill and vigilance of individuals - the non-government organisations, the Member States, the Congolese and Cameroon governments - to deliver on their promises to make sure these agreements work in practice. They should lead to better management of our forests and better management of vital global resources but, if wrongly handled, they could take us in the opposite direction. We look to the Commission to keep a beady eye on the progress that is being made.
author. - Madam President, we agree with the general approach of Yannick Jadot to this issue. I welcome any agreement that guarantees protection of the rainforests of our planet, if such agreements also advance the protection of the indigenous people of the forest and give a better life to the majority of the people in the countries concerned.
It must be said at the start that both the Republic of Congo and Cameroon have highly repressive governments. Cameroon is very high in the Corruption Index kept by Transparency International, and in the Republic of Congo, there has been horrific exploitation of some sections of the population, notably the pygmy people, although a new law has just been passed and people will wait to see what this does to protect indigenous people.
The logging industry in these countries is implicated in corruption and in the exploitation of workers and the deforestation involved is a huge threat to the livelihoods of the indigenous people. It is for this reason that the original resolution of the European United Left Group calls for the logging industry to be in public ownership and under democratic control, crucially involving workers in the industry and the indigenous communities in the forests affected by logging.
The Left's resolution also points out that illegal logging is related to poverty levels in the countries concerned. It can provide an income for individuals and their families who would otherwise go hungry, and therefore, ending illegal logging is also linked to ending the poverty and deprivation of many communities in the relevant countries.
This will not be done by the corrupt local elites, nor by European multinational corporations whose key motivation is private profit, but by the forestry workers and the indigenous peoples themselves taking democratic ownership of their resources. In this sense, the people of sub-Saharan Africa can take inspiration from their brothers and sisters in Tunisia in their heroic struggle against a corrupt dictatorship over the past weeks.
Madam President, ladies and gentlemen, several countries that export tropical hardwood have started to sign voluntary partnership agreements with the EU under the Forest Law Enforcement, Governance and Trade (FLEGT) Action Plan. The European Union will provide support for forest governance reforms and capacity building, in particular, the implementation of traceability and legality verification systems for wood-based products.
There is something I believe to be particularly important: if it helps to improve transparency and prevent environmental damage in connection with forestry activities, then it is a good thing for the partners to commit to amending and improving current legal provisions. I also expressly welcome the fact that the European Union has made a commitment to provide support for capacity building in the timber producing countries, particularly in connection with the implementation of traceability and legality verification systems for timber and wood-based products.
There are two more points I would like to mention. The idea behind the voluntary partnership agreements is to put an end to the trade in illegally felled wood and products made from this wood and to help to stop deforestation, forest degradation and their effects in the form of CO2 emissions, as well as the loss of biodiversity, throughout the world.
Further large-scale exploitation of tropical and other particularly species-rich forests with a high carbon storage capacity is irresponsible and may lead to further deforestation and forest degradation, with devastating consequences for the environment worldwide.
These agreements are therefore a small, but positive step in the right direction. I am in complete agreement with the points made by the previous speakers. I would like to thank the rapporteur for his excellent cooperation and I would be very pleased if we could make real progress with these agreements in order to make our world a little bit better.
Member of the Commission. - Madam President, I would like to start by thanking the rapporteur, Mr Jadot, for his support for the Voluntary Partnership Agreements on Forest Law Enforcement, Governance and Trade with Congo and Cameroon. I hope this House will follow the recommendations for consent to conclude these two agreements. This would also encourage the parliaments in both Cameroon and Congo to complete their consideration.
It is important that both the European Union and our partner countries endorse the VPAs, since illegal logging is a problem for all. I know that illegal logging is just the visible tip of the iceberg. Basically, we are talking about starting to work together for sustainable management of forestry resources. And, to answer one of the rapporteur's suggestions immediately, I could say that, yes, I am ready to come here every six months, as Parliament calls me, to monitor the implementation of these agreements.
It is true that this is a commitment. There are risks but this is the only way, in my opinion, to achieve really sustainable management of this resource, because if we do not do this, we will not manage to be successful through declarations alone.
For our partner countries, there is a lot of commitment, but I believe that one important factor is the loss that results from illegal logging. Each year, USD 10-15 billion is lost in revenue. Illegal logging also has extremely negative consequences for indigenous peoples, for biodiversity and in terms of climate change.
At the same time, it is also important to emphasise that the EU is one of the biggest markets for tropical wood. This means that our approach is extremely important in how the whole issue is being addressed. Of the tropical wood arriving in the EU, 20% comes from illegal sources, so we have an obligation to ensure that we source only legal wood.
The climate change issue is another concern for everyone, and the protection of forests needs to start somewhere. It is very simple to say that we need to pay to protect forests: it is a simple formula, but applying it requires a lot of commitment from both sides.
I shall try to answer a couple of questions that have been put to me. On enforcement and implementation, the VPA establishes a joint committee to monitor implementation of the agreement. It will also establish an independent audit to analyse the legality assurance system and its effectiveness and efficiency. There is also an annual reporting mechanism, and the annual report will be made public and will definitely be available to the European Parliament.
Moreover, in preparation for the VPAs, we have involved civil society and indigenous peoples. Until now, they had been completely left out of the process, so we have agreed, under the new agreements, to set up multi-stakeholder committees to monitor, or guide, the implementation process where indigenous people are involved.
In addition, the VPAs include a complaints mechanism, and the independent auditor will have access to, and will rely on, information from a wide array of sources, including civil society and communities.
There is a definite cost in terms of resources. Between 2002 and 2008, the EU contributed EUR 544 million to forestry in general in the developing world, some of it directed to FLEGT work in individual countries. The Commission has so far spent a further EUR 35 million to support FLEGT more generally, and we will spend EUR 35 million more between 2011 and 2013. I would emphasise, too, that Member States also make fiscal contributions.
We have also dedicated human resources to the implementation of FLEGT. I have seven civil servants dealing with this, and they are working closely with the European Forest Institute and national forest authorities.
An additional effort has been made in the form of the Illegal Timber Regulation, adopted in 2010 as a key element of the FLEGT action plan, and this will complement the VPA approach. It will discourage unregulated, unsustainable exploitation of forests.
The recent agreement in Cancún on action to reduce emissions due to deforestation and forest degradation (known as 'REDD') will facilitate further Commission support for developing countries. Our future work on forest governance through VPAs will be helped by the fact that REDD makes provision for governance and for observance of the rights of indigenous peoples and members of local communities.
I take note of the human rights situation in partner countries. I agree with the draft motion for a resolution that the Commission should continue to focus on these issues. I can assure you that we keep human rights issues at the centre of our political dialogue with the partner countries, and I can assure you that the fight against corruption is one of the issues we address when dealing with the partner countries.
But I would emphasise one particular point that represents encouragement for the whole process: the fact that partner countries feel engaged. Without real engagement from our partner countries, given all the weaknesses at administrative level, we cannot protect forests more effectively.
I know that this is the start of the process, but it is a start being made by both sides, and I am always ready to come to Parliament to report on how the implementation is going. However, with FLEGT, we are definitely not taking a wrong step. It is a step in the right direction: we are not increasing the risk. Perhaps we are not providing entirely sufficient solutions, but at least it is a decent step that we can be proud of.